


110 HR 768 IH: To provide that Executive Order 13166 shall have no force

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 768
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. King of New York
			 (for himself, Mr. Duncan,
			 Mr. Gingrey,
			 Mr. Hall of Texas,
			 Mr. Taylor,
			 Mr. Paul, Mr. King of Iowa, Mr. Royce, Mr.
			 Alexander, Mrs. Jo Ann Davis of
			 Virginia, Mr. Norwood,
			 Mr. Miller of Florida,
			 Mr. Rohrabacher,
			 Mr. Gallegly,
			 Mr. McCotter,
			 Mr. Platts,
			 Mr. Souder,
			 Mr. Sessions,
			 Mrs. Cubin,
			 Mr. Goode,
			 Mr. McKeon,
			 Mrs. Blackburn,
			 Mr. Baker,
			 Mr. Stearns,
			 Mr. Ramstad,
			 Mr. Bilirakis,
			 Mr. Culberson,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Terry,
			 Mr. Wilson of South Carolina,
			 Mrs. Myrick,
			 Mr. Bachus, and
			 Mr. Price of Georgia) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide that Executive Order 13166 shall have no force
		  or effect, and to prohibit the use of funds for certain
		  purposes.
	
	
		1.Nullification of effect of
			 executive orderExecutive
			 Order 13166, Improving Access to Services for Persons with Limited
			 English Proficiency (August 16, 2000; 65 Fed. Reg. 50121), is null and
			 void and shall have no force or effect.
		2.Prohibition
			 against use of funds for certain purposesNo funds appropriated pursuant to any
			 provision of law may be used to promulgate or enforce any executive order that
			 creates an entitlement to services provided in any language other than
			 English.
		
